No. 24	                      July 9, 2015	417

             IN THE SUPREME COURT OF THE
                   STATE OF OREGON

                   STATE OF OREGON,
                    Petitioner on Review,
                              v.
                JOSEPH LUCIO JIMENEZ,
                  aka Joseph L. Jimenez,
                   Respondent on Review.
          (CC 110241478; CA A148796; SC S062473)

   En Banc
   On review from the Court of Appeals.*
   Argued and submitted March 12, 2015.
   Anna M. Joyce, Solicitor General, Salem, argued the
cause and filed the brief for petitioner on review. With her
on the brief was Ellen F. Rosenblum, Attorney General.
   Anne Fujita Munsey, Deputy Public Defender, Salem,
argued the cause and filed the brief for respondent on review.
With her on the brief was Peter Gartlan, Chief Defender,
Office of Public Defense Services.
  Elizabeth G. Daily, Federal Public Defender’s Office,
Portland; Shauna M. Curphey, Curphey & Badger, PA,
Portland; and Jordan R. Silk, Schwabe, Williamson &
Wyatt, PC, Portland, filed a brief on behalf of amici curiae
Oregon Justice Resource Center and Oregon Criminal
Defense Lawyers Association.
   WALTERS, J.
   The decision of the Court of Appeals is affirmed. The
judgment of the circuit court is reversed, and the case is
remanded to the circuit court for further proceedings.
  Kistler, J., concurred and filed an opinion in which Linder
and Landau, JJ., joined.
______________
	  *  Appeal from Multnomah County Circuit Court, Christopher J. Marshall,
Judge. 263 Or App 150, 326 P3d 1222 (2014).
418	                                                          State v. Jimenez

     Case Summary: Defendant moved to suppress evidence obtained when an
Oregon state trooper stopped him for jaywalking and asked if he had any weap-
ons. The trial court denied the motion and defendant was tried and convicted. The
Court of Appeals reversed, holding that the facts of the case were not sufficient
to create a reasonable suspicion in the trooper’s mind that defendant presented
a risk to the trooper’s safety. Held: (1) A law enforcement officer is not permitted,
under Article I, section 9, of the Oregon Constitution, to inquire into the presence
of weapons during a traffic investigation as a matter of routine and in the absence
of circumstances that indicate danger to the officer or members of the public; (2)
However, when the officer has probable cause to detain an individual and conduct
a traffic investigation, and the officer has reasonable, circumstance-specific con-
cerns for the officer’s safety, the officer may inquire into the presence of weapons
because the officer’s inquiry is reasonably related to the traffic investigation and
reasonably necessary to effectuate it; (3) Here, the state did not meet its bur-
den to demonstrate that the officer’s weapons inquiry was reasonably related to
his traffic investigation and reasonably necessary to effectuate it because the
trooper testified only that he routinely asks about weapons, and he did not testify
that the facts known to him at the time of his inquiry gave rise to reasonable,
circumstance-specific safety concerns.
    The decision of the Court of Appeals is affirmed. The judgment of the cir-
cuit court is reversed, and the case is remanded to the circuit court for further
proceedings.
Cite as 357 Or 417 (2015)	419

	         WALTERS, J.
	         In this criminal case, an Oregon state trooper
stopped defendant for jaywalking and asked him if he had
any weapons on him. For the reasons that follow, we conclude
that Article I, section 9, of the Oregon Constitution1 does not
permit a law enforcement officer to make such an inquiry
as a matter of routine and in the absence of circumstances
that indicate danger to the officer or members of the public.
In contrast, when an officer has probable cause to detain an
individual and conduct a traffic investigation, and the offi-
cer has reasonable, circumstance-specific concerns for the
officer’s safety, the officer may inquire about the presence of
weapons. In that instance, the officer’s inquiry is reasonably
related to the traffic investigation and reasonably necessary
to effectuate it, and therefore does not violate Article I, sec-
tion 9. Because that standard was not met in this case, we
affirm the decision of the Court of Appeals, State v. Jimenez,
263 Or App 150, 326 P3d 1222 (2014), and reverse the judg-
ment of the circuit court.
	         The following uncontested facts are taken from
the trooper’s testimony at the hearing on defendant’s
motion to suppress evidence that the trooper obtained
during his encounter with defendant. The trooper drove
by a busy Portland intersection and noticed that, after he
did so, defendant crossed the street against a “Don’t Walk”
sign—a Class D violation under ORS 814.020(1) and (3).2
	1
        Article I, section 9, of the Oregon Constitution provides:
	 “No law shall violate the right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable search, or seizure; and no war-
rant shall issue but upon probable cause, supported by oath, or affirmation, and
particularly describing the place to be searched, and the person or thing to be
seized.”
	2
        ORS 814.020 provides:
    	     “(1)  A pedestrian commits the offense of pedestrian failure to obey traffic
    control devices if the pedestrian does any of the following:
          	    “(a)  Fails to obey any traffic control device specifically applicable to
          the pedestrian.
          	    “(b)  Fails to obey any specific traffic control device described in ORS
          814.010 [(Appropriate responses to traffic control devices)] in the manner
          required by that section.
    	     “(2)  A pedestrian is not subject to the requirements of this section if the
    pedestrian complies with directions of a police officer.
    	     “(3)  The offense described in this section, pedestrian failure to obey traf-
    fic control devices, is a Class D traffic violation.”
420	                                          State v. Jimenez

The trooper turned his car around and drove to a position
near defendant, who was sitting on a bench at a bus stop.
When defendant saw the trooper’s car approach, he got up
and began to walk away. The trooper honked his horn and
motioned to defendant to come and talk to him, which defen-
dant did.
	        The trooper knew that the intersection was in
a high-crime area where a lot of recent gang activity had
occurred. He observed that defendant was wearing an “over-
sized” or “puffy” jacket over a “hoodie sweatshirt,” “oversized
baggy gray pants,” and “white tennis shoes,” and was car-
rying what could be a green lanyard—garb that the trooper
thought might indicate gang affiliation.
	       The trooper got out of his car, approached defen-
dant, and began a conversation with him. The encounter
was recorded by a video camera in the trooper’s car, and the
video recording, which was played for the trial court at the
suppression hearing, confirms the following facts to which
the trooper also testified. The trooper told defendant why he
had stopped him and asked defendant why he had crossed
the street against the light. Defendant replied that he had
seen somebody else doing the same thing and “thought it
was okay.” The trooper responded that he understood what
defendant was saying but that the light was red and said
“Don’t Walk.” Defendant indicated that he knew that but
that someone else had crossed, so he “thought it was okay as
well.”
	        At that point, the trooper asked “do you have any
weapons on you?” Defendant “kind of sighed and closed his
eyes and said yes.” The trooper asked defendant what he
had, and defendant answered that he had a gun. Without
being asked, defendant then separated his feet, leaned for-
ward, separated his hands, and put his hands on the hood
of the trooper’s car. The trooper put defendant in handcuffs,
called for backup and continued to question defendant; how-
ever, the trooper did not ask additional questions about the
jaywalking and did not cite defendant for jaywalking. The
trooper frisked defendant, located the gun, and learned that
defendant kept the gun for “protection” and that he was
indeed a gang member. When backup did not arrive, the
Cite as 357 Or 417 (2015)	421

trooper placed defendant in his patrol car and took him to
the police station. Defendant ultimately was charged with
one count of unlawful possession of a firearm3 under ORS
166.250(1)(a).4
	         Before trial, defendant filed a motion to suppress
“all evidence * * * obtained during his illegal seizure and the
illegal search of his person, as well as fruits derived from
his illegal seizure and/or illegal search of his person.” He
argued that the trooper had questioned him and discovered
the gun during an unjustified extension of the traffic stop.
The state maintained that the trooper’s questioning and dis-
covery were justified by the officer-safety exception to the
warrant requirement articulated in State v. Bates, 304 Or
519, 747 P2d 991 (1987), and proffered testimony from the
trooper that he had asked defendant about weapons “for offi-
cer safety reasons.” The trooper testified that he had asked
defendant if he had any weapons on him, “which I do with all
contacts on the street with pedestrians, just for—obviously
for officer safety reasons.” The trooper explained that “[i]t
makes [it] a lot easier if we can stand and have a normal
conversation if there’s no weapons on the person.” The trial
court denied defendant’s motion to suppress, and defendant
was subsequently tried and convicted.
	        Defendant appealed to the Court of Appeals, which
reversed the circuit court judgment. Jimenez, 263 Or App
at 161. The court reasoned that when a police officer stops
an individual to investigate a noncriminal traffic offense,
the officer “must proceed to process the traffic violation,
and may not launch an investigation into unrelated mat-
ters unless the inquiries are justified by reasonable suspi-
cion of the unrelated matter, the inquiry occurred during
an unavoidable lull in the citation-writing process, or some
exception to the warrant requirement applies.” Id. at 157.
The court noted that the state had not argued on appeal
	3
         Defendant also was charged with, and acquitted of, one count of possession
of a loaded firearm in public.	
	4
         ORS 166.250(1) provides, in part:
	    “Except as otherwise provided * * * a person commits the crime of unlawful
possession of a firearm if the person knowingly:
     	     “(a)  Carries any firearm concealed upon the person.”
422	                                                     State v. Jimenez

that the trooper “had reasonable suspicion of criminal activ-
ity when he asked defendant about weapons, or that there
was an unavoidable lull.”5 Id. at 158. Rather, the state had
argued only that the trial court had been correct to con-
clude that the trooper’s inquiry was lawful under the officer-
safety doctrine articulated in Bates. Id. The court rejected
that argument and reversed, concluding that the facts on
which the trooper had relied were not comparable to those
that justified a patdown search in State v. Miglavs, 337 Or
1, 90 P3d 607 (2004), and therefore were “not sufficient to
create in [the trooper’s] mind a reasonable suspicion that
defendant presented a risk to [the trooper’s] safety.” Id. at
160-61.

	         On review in this court, the state refines the argu-
ment that it made in the Court of Appeals and argues that,
under State v. Watson, 353 Or 768, 305 P3d 94 (2013), a
law enforcement officer who stops an individual to investi-
gate a traffic violation is entitled to take actions reasonably
related to the traffic investigation and reasonably necessary
to effectuate it. The state’s argument is that a law enforce-
ment officer’s inquiry about whether a detained individual
possesses weapons always meets that standard because,
the state contends, “[t]he inherent dangers to an officer in
a traffic stop are undeniable.” The state urges us to adopt a
blanket rule permitting such inquiries.

	Because Watson is key to the state’s argument, we
begin with a review of its facts and analysis. In Watson, the
officer stopped a motorist to investigate whether the motor-
ist had violated a noncriminal traffic law by crossing the
yellow line that divided the north- and south-bound lanes of
traffic. The officer questioned the motorist about his driving
and also requested his driver’s license and verified his driv-
ing privileges. The court concluded that the latter actions
were reasonably related to the officer’s traffic investigation
and reasonably necessary to effectuate it, and therefore
were lawful under Article I, section 9. Id. at 781-82.
	      The court also explained, however, that an offi-
cer who makes a traffic stop is not necessarily limited to
	5
     The state also had declined to make those arguments in the trial court.
Cite as 357 Or 417 (2015)	423

investigating the traffic offense and related matters. If
the officer has or develops a reasonable suspicion that the
detained individual is engaged in unrelated criminal activ-
ity, the officer may investigate that activity. Id. at 785. In
Watson, a second officer smelled the odor of marijuana com-
ing from the defendant’s car and informed the first offi-
cer of that fact. The first officer then engaged in criminal
investigatory activities that were unrelated to the traffic
investigation—confirming the odor, further questioning the
defendant, and using a drug-detection dog. The court con-
cluded that the first officer’s activities were constitutionally
valid because he had developed a reasonable suspicion that
the defendant was in possession of marijuana and the officer
therefore had an independent, lawful justification to investi-
gate that crime. Id.
	        An officer also has an independent, lawful justifi-
cation to conduct a warrantless search for weapons when
“the officer develops a reasonable suspicion, based upon spe-
cific and articulable facts, that [an individual] might pose
an immediate threat of serious physical injury to the officer
or to others then present.” Bates, 304 Or at 524. The “officer-
safety” doctrine is necessary because of the unique circum-
stances to which it applies:
   	 “A police officer in the field frequently must make life-
   or-death decisions in a matter of seconds. There may be
   little or no time in which to weigh the magnitude of a
   potential safety risk against the intrusiveness of protective
   measures. An officer must be allowed considerable latitude
   to take safety precautions in such situations. Our inquiry
   therefore is limited to whether the precautions taken were
   reasonable under the circumstances as they reasonably
   appeared at the time that the decision was made.”
Id. at 524-25.
	        In this case, the Court of Appeals concluded that
the trooper’s weapons inquiry was unrelated to his traffic
investigation and was not justified on either of those inde-
pendent grounds. On review in this court, the state does
not claim that the trooper’s inquiry was independently
justified by reasonable suspicion that defendant was in
violation of criminal laws pertaining to the possession of
424	                                                         State v. Jimenez

weapons.6 Nor does the state argue that the trooper’s inquiry
in this case was justified by the officer-safety exception artic-
ulated in Bates. Rather, the state takes issue with the Court
of Appeals’ preliminary conclusion that a weapons inquiry is
an investigation of an unrelated matter.7 The state argues
that “questions about the presence of weapons are reasonably
related to the safe investigation of a traffic violation.” (Italics
in original.) The state contends that an officer’s inquiry
about whether a detained individual has a weapon is reason-
ably related to a noncriminal traffic investigation because it
ensures that the investigation of the traffic violation will be a
safe investigation. As the state puts it, “Inquiries about weap-
ons are not aimed at ‘launching’ a criminal investigation, as
the Court of Appeals concluded, but rather [are] related to
the processing of the traffic stop in a way that maintains the
integrity of the safety of those involved.”
	         For reasons we will explain, we agree with the state
that, in appropriate circumstances, an officer’s safety con-
cerns may make the officer’s actions, including questioning
about weapons, reasonably related and necessary to effec-
tuate a traffic stop. The state’s argument, however, is that,
regardless of whether an officer reasonably perceives an
articulable danger, the officer always may inquire about
weapons because “[t]he inherent dangers to an officer in a
traffic stop are undeniable.” In support of that position, the
state cites a United States Supreme Court case, Arizona v.
Johnson, 555 US 323, 330, 129 S Ct 781, 172 L Ed 2d 694
(2009), for two propositions: first, that “traffic stops are
‘especially fraught with danger to police officers,’ ” Johnson,

	6
      Several criminal statutes proscribe the possession of firearms and other
weapons. For example, ORS 166.240 prohibits any person, except those provided
in subsection (2), from carrying concealed weapons. ORS 166.250 prohibits the
unlawful possession of a firearm. ORS 166.270 prohibits possession, ownership,
or control of a firearm by any person who has been convicted of a felony.
	7
       As noted, the state did not argue in the trial court or the Court of Appeals
that the trooper’s inquiry occurred during an “unavoidable lull” in the traffic
investigation. In this court, the state assumes that the trooper’s inquiry did not
measurably extend the duration of the traffic stop, but does not contend that that
fact alone permitted the trooper’s inquiry. We therefore do not consider or decide
the factual validity or legal significance of the state’s assumption, nor do we con-
sider or decide whether an officer’s inquiries made during the pendency of a valid
seizure implicate Article I, section 9. See Watson, 353 Or at 784 n 18 (reserving
same issue).
Cite as 357 Or 417 (2015)	425

555 US at 330 (citing Michigan v. Long, 463 US 1032, 1047,
103 S Ct 3469, 77 L Ed 2d 1201 (1983)); and second, that
“ ‘[t]he risk of harm to both the police and the occupants [of
a stopped vehicle] is minimized * * * if the officers routinely
exercise unquestioned command of the situation.’ ” Id. (citing
Maryland v. Wilson, 519 US 408, 414, 117 S Ct 882, 137 L Ed
2d 41 (1997)). In Long, the Court cited one study that indi-
cated that approximately 30 percent of police shootings
occurred when a police officer approached a suspect seated
in an automobile. 463 US at 1048 n 13. In Wilson, the Court
cited a report by the Federal Bureau of Investigation that
showed that in 1994 alone, there were 5,762 officer assaults
and 11 officers killed during traffic pursuits and stops. 519
US at 413.
	         The state does not ask that we take judicial notice of
those statistics, nor does it suggest another basis on which we
can conclude that Portland police officers face equally danger-
ous risks when they patrol its streets. Furthermore, the sta-
tistics cited by the Court do not indicate the number of stops
in which officers were assaulted by pedestrians,8 nor do they
include the total number of stops that the officers conducted
or the number of stops that the officers conducted without

	8
        Recognizing that the stops at issue in Johnson, Long, and Wilson were stops
of motorists and not of pedestrians, the state asserts, in a footnote, that “parallel
dangers inhere to officers stopping a pedestrian for a traffic violation,” citing
Maryland v. Buie, 494 US 325, 334, 110 S Ct 1093, 108 L Ed 2d 276 (1990), for
that proposition. Buie does not convince us that the United States Supreme Court
would consider the dangers that police officers face in encounters with motor-
ists to be equivalent to those they face in encounters with pedestrians. In Buie,
police officers relied on safety concerns to conduct an in-home search, and the
state argued for a rule permitting such searches without requiring that there be
an articulable reasonable suspicion of danger. The state asserted that “[o]fficers
facing the life threatening situation of arresting a violent criminal in the home
should not be forced to pause and ponder the legal subtleties associated with a
quantum of proof analysis.” Id. at 334 n 2. Relying on its decision in Terry v. Ohio,
392 US 1, 88 S Ct 1868, 20 L Ed 2d 889 (1968), the Court rejected the state’s
argument. The Court explained:
     “[D]espite the danger that inheres in on-the-street encounters and the need
     for police to act quickly for their own safety, the Court in Terry did not adopt a
     bright-line rule authorizing frisks for weapons in all confrontational encoun-
     ters. Even in high crime areas, where the possibility that any given individ-
     ual is armed is significant, Terry requires reasonable, individualized suspi-
     cion before a frisk for weapons can be conducted. That approach is applied to
     the protective sweep of a house.”
Id.
426	                                                          State v. Jimenez

incident.9 We are therefore unwilling to base our decision in
this case on the “legislative facts” to which the state points
us, see State v. Lawson/James, 352 Or 724, 740, 291 P3d 673
(2012) (court may take judicial notice of “legislative facts” to
assist court in deciding legal issue), or on the conclusions that
the Supreme Court reached based on those facts.
	        When an officer does not reasonably perceive a
danger, we will not presume that such danger neverthe-
less exists or that the officer’s inquiry about weapons would
address such danger. When an officer does not reasonably
suspect that the officer’s safety or the safety of the public
is threatened, safety concerns do not provide a connection
between the officer’s traffic and weapons investigations, and
therefore, the two investigations are not reasonably related
under Watson.
	         Our conclusion that Article I, section 9, does not per-
mit a routine weapons inquiry whenever an officer makes a
traffic stop answers the state’s argument for a per se rule.10
However, the parties’ arguments do raise another question:
When an officer stops an individual to conduct a traffic
investigation and does have cognizable safety concerns,
does Article I, section 9, preclude the officer from asking the
detained individual about weapons?
	90
         In his dissent in Wilson, Justice Stevens observed that “the number of
stops in which an officer is actually at risk is dwarfed by the far greater number
of routine stops.” 519 US at 418 (Stevens, J., dissenting). In this case, amici curiae
call our attention to a 2001 study analyzing the number of incidents of violence
during traffic stops in relation to the millions of routine traffic stops that occur
annually. According to the study, on average over a ten-year period, “the risk
of homicide to a police officer during a traffic encounter was one in 6.7 million”
stops and “the risk of assault to a police officer was one in 10,256 stops.” Illya D.
Lichtenberg and Alisa Smith, How Dangerous Are Routine Police-Citizen Traffic
Stops? A Research Note, 29 J Crim Just 419, 420 (2001). Amici caution against
a per se expansion of police powers based on anecdotal evidence of dangers to
police officers in the absence of scientific data supporting a need for wider police
latitude.
	    10
          That conclusion also answers the state’s alternative argument that, even if
an officer’s weapons inquiry is not always reasonably related to a traffic investiga-
tion, it is always “reasonable” under Article I, section 9, and therefore valid. The
state posits that all weapons inquiries are constitutionally “reasonable” because
they are brief, minimally invasive, and serve to protect officer safety. Because
the state’s alternative argument depends on a conclusion that we reject—that
a weapons inquiry invariably serves to protect officer safety—we do not find it
necessary to consider the legal framework for which the state argues or its appli-
cation in this case.
Cite as 357 Or 417 (2015)	427

	        The court answered that question affirmatively
in State v. Amaya, 336 Or 616, 631, 89 P3d 1163 (2004),
explaining that an officer who has temporarily restrained
an individual’s liberty and “seized” the individual under
Article I, section 9, may make inquiries based on the offi-
cer’s “reasonable suspicion that [the detained individual]
pose[s] an immediate threat of serious injury” to the officer
under Bates. The Court of Appeals applied that principle in
this case, but concluded that the trooper’s safety concerns
did not meet the Bates standard. Jimenez, 263 Or App at
161. In reaching that conclusion, the Court of Appeals com-
pared the facts in this case to the facts that the Supreme
Court held sufficient to satisfy the Bates standard and jus-
tify a police officer’s precautionary patdown of the defendant
in Miglavs. Id. at 159 (citing Miglavs, 337 Or at 13). The
Court of Appeals noted that, in this case, the encounter had
occurred at mid-day and at a busy commercial intersection,
whereas in Miglavs, the encounter had occurred at a late
hour and in a darkened area where “[h]igh crime areas
take on significance.” Id. The court also explained that, in
Miglavs, the defendant’s clothing had created reasonable
officer-safety concerns, not because it announced some pos-
sible gang affiliation, but because the defendant’s shirt bore
the name of what the officer knew to be a local gang, and
one of the defendant’s companions had what the officer rec-
ognized as a gang tattoo. Id. at 160. Those circumstances
were not present in this case.11 Consequently, the Court of
Appeals reasoned that, under Bates and Miglavs, the cir-
cumstances known to the trooper were insufficient to create
a reasonable suspicion that defendant presented a risk to
the trooper’s safety. Id. at 161. The state does not quarrel
with that conclusion, and neither do we. Because the trooper
did not have sufficient information to identify defendant as
a gang member or a person who might be carrying a weapon
for other reasons, the circumstances present in this case

	11
        The Court of Appeals also declined to consider the bagginess of defendant’s
clothing, reasoning that the trooper had developed a concern about the nature
of defendant’s clothing only after he had learned, as a result of his inquiry, that
defendant had a gun. Jimenez, 263 Or App at 161. It is true that, when the trooper
was asked to explain why he put defendant in handcuffs, the trooper focused on
the fact that defendant’s clothes were big and baggy and could contain more than
one firearm. However, we do not read that exchange to mean that the officer had
not observed the baggy nature of defendant’s clothing earlier in the encounter.
428	                                                        State v. Jimenez

were not sufficiently particularized to justify a search or
patdown search under Bates and Miglavs.
	        That does not mean, however, that the trooper’s
weapons inquiry was not reasonably related to and rea-
sonably necessary to effectuate his traffic investigation, as
Watson requires in this context.12 In Watson, the officer had
probable cause to believe that the defendant motorist had
committed a traffic violation and had authority to stop and
seize the defendant. 353 Or at 781. Therefore, the officer
acted within constitutional bounds when he investigated the
traffic offense. The officer also acted within constitutional
bounds when he requested the motorist’s license and verified
his driving privileges, because those actions were reasonably
related to his investigation of the traffic violation and rea-
sonably necessary to effectuate it. Id. at 785. Under that rea-
soning, the question presented in this case is not limited to
whether the particularity requirements of Bates and Miglavs
were met. The trooper did not search defendant or conduct
a precautionary patdown search. Instead, the trooper asked
defendant whether he had any weapons on him. As the state
presents it, the question before us is whether the trooper’s
inquiry was reasonably related to his traffic investigation
and reasonably necessary to effectuate it.
	         In considering that question, we are cognizant that,
although we cannot precisely determine the number of indi-
viduals who have guns and use them to assault officers who
stop and detain them, such assaults do in fact occur and the
resulting harm has been and can be tragic. Although Article I,
section 9, does not permit a blanket assumption that all
encounters between police officers and detained individuals
pose dangers that permit routine weapons inquiries, it also
does not per se preclude all such inquiries. When an officer
is legally conducting a traffic investigation, the officer is per-
forming an official duty, and Article I, section 9, does not fore-
close reasonable steps necessary to do so in safety. Although
the particularity requirements of Bates and Miglavs must
	12
       In Amaya, the court clarified that “some encounters between a police offi-
cer and a citizen are ‘mere conversation,’ involving no restraint on [a] citizen’s
liberty,” and that such noncoercive encounters are not “seizures” under Article I,
section 9. 336 Or at 626. In this case, we address the constitutionality of a weap-
ons inquiry in the context of an acknowledged seizure of defendant.
Cite as 357 Or 417 (2015)	429

be met before an officer may conduct a search or a patdown
search for weapons, those requirements do not apply when an
officer has seized an individual and has a constitutional basis
to continue to temporarily detain and question him or her.
In that circumstance, if the officer’s weapons inquiry is rea-
sonably related to and reasonably necessary to effectuate the
officer’s traffic investigation, then, under Watson, it is lawful.
	         For a weapons inquiry conducted in the course of a
traffic investigation to be reasonably related to that investi-
gation and reasonably necessary to effectuate it, an officer
must have reasonable, circumstance-specific concerns for
the officer’s safety or the safety of other persons who are
present. To justify an officer’s weapons inquiry, the offi-
cer’s safety concerns need not arise from facts particular
to the detained individual; they can arise from the totality
of the circumstances that the officer faces. However, if the
officer does not have at least a circumstance-specific safety
concern, then the officer’s weapons inquiry has no logical
relationship to the traffic investigation. And, if the officer’s
circumstance-specific safety concerns are not reasonable,
then an officer who acts on those concerns violates Article I,
section 9, which protects the people from an “unreasonable
search, or seizure.”13
	       The remaining question is whether the trooper’s
inquiry in this case met that standard. Again, the trooper
was alone in a high crime area where recent gang activ-
ity had occurred. The trooper observed that defendant was
wearing an “oversized” or “puffy” jacket over a “hoodie
sweatshirt,” “oversized baggy gray pants,” and “white ten-
nis shoes.” Defendant also was carrying what the trooper
thought could be a green lanyard. Although the trooper was
not certain that defendant was a gang member, the trooper
also knew that gang members often will wear such pants
	13
        ORS 810.410(3)(d) provides that a police officer “[m]ay make an inquiry
to ensure the safety of the officer, the person stopped or other persons present,
including an inquiry regarding the presence of weapons.” However, in this case,
the issue that the lower courts addressed and that the parties raise on review is a
constitutional one. See Amaya, 336 Or at 631 (considering whether officer’s valid
inquiry under ORS 810.410(3)(d) nevertheless violated Article I, section 9). The
parties do not address how our resolution of the constitutional issue that this case
presents may affect the application of ORS 810.410(3)(d) in this or future cases,
and we also decline to conduct such an analysis.
430	                                         State v. Jimenez

and shoes, that the color green is associated with a specific
gang, and that baggy clothing can conceal the presence of
weapons. Given those facts, the trooper may have been con-
cerned for his safety or the safety of others and may have
determined that a weapons inquiry was a reasonable step
to address those concerns. But we cannot presume that the
trooper actually had those concerns or made that determi-
nation. To demonstrate that an officer’s weapons inquiry is
reasonably related to a traffic investigation and reasonably
necessary to effectuate it, the state must present evidence
that (1) the officer perceived a circumstance-specific danger
and decided that an inquiry about weapons was necessary
to address that danger; and (2) the officer’s perception and
decision were objectively reasonable. To determine whether
that standard is met, a court must consider not only the fac-
tual circumstances that existed when the officer acted, but
also the officer’s articulation of the danger that the officer
perceived and the reason for the officer’s inquiry.
	        In this case, the trooper testified that when he got
out of his car to talk with defendant, he conversed with him
without asking about weapons and continued his conversa-
tion long enough to obtain defendant’s admission that he
knew he had crossed the street against a “Don’t Walk” sig-
nal. The trooper then asked defendant if he had any weap-
ons. The trooper testified that he did so because he asks the
same question “with all contacts on the street with pedestri-
ans, just for—obviously for officer safety reasons,” and that
“[i]t makes [it] a lot easier if we can stand and have a nor-
mal conversation if there’s no weapons on the person.”
	        On that record, we conclude that the state did not
meet its burden to demonstrate that the officer’s weapons
inquiry was reasonably related to his traffic investigation
and reasonably necessary to effectuate it. First, for reasons
we have expressed, Article I, section 9, does not permit offi-
cers to make routine weapons inquiries in all traffic inves-
tigations. Second, the trooper explained that he routinely
asks questions about weapons to make it easier to have a
“normal conversation,” yet, in this case, the trooper made
the weapons inquiry after he already had engaged in “nor-
mal conversation” with defendant. Although the facts known
to the trooper at the time that he inquired about weapons
Cite as 357 Or 417 (2015)	431

might have given rise to reasonable, circumstance-specific
safety concerns, the trooper did not so testify.
	         An officer who stops an individual to conduct a
traffic investigation and who has reasonable, circumstance-
specific concerns for his or her safety is not required to ask,
as the first question in the traffic investigation, whether the
detained individual has a weapon. An officer may have rea-
sonable safety concerns from the outset of a traffic investi-
gation but decide, for various reasons, not to act on those
concerns immediately. Or an officer may reevaluate the sig-
nificance of existing facts or learn new ones that may give
rise to reasonable safety concerns and reasonably necessitate
a weapons inquiry. But we cannot infer those facts in every
case or in this case in particular. Here, the trooper did not
testify, for instance, that defendant’s demeanor or motions
during the jaywalking investigation gave rise to safety con-
cerns; or that, as he talked with defendant, the trooper con-
sidered the setting and the potential for gang violence and
decided that, given the tasks that remained, he had safety
concerns that could be addressed by asking about weapons.14
On this record, the state did not establish that the trooper’s
weapons inquiry was reasonably related to his traffic inves-
tigation and reasonably necessary to effectuate it.15
	       The decision of the Court of Appeals is affirmed.
The judgment of the circuit court is reversed, and the case
is remanded to the circuit court for further proceedings.

	14
        The trooper did testify that, after he learned that defendant had a gun and
that defendant was indeed a gang member, he became concerned for his safety
and the safety of others in the area. More specifically, the trooper testified that
after he handcuffed defendant, he noticed that a number of people had come to
the bus stop and he was afraid of being attacked or caught in crossfire. However,
the record does not indicate that those safety concerns were present when the
trooper made his weapons inquiry.
	15
        For similar reasons, we also reject the state’s argument that, even if the
trooper’s inquiry was unrelated to his jaywalking investigation, it was neverthe-
less “reasonable” under Article I, section 9. The state posits that the trooper’s
inquiry was constitutionally “reasonable” because “[i]t was a single question asked
at the outset of the traffic stop, and for the purpose of protecting the trooper’s
safety.” The state’s argument depends on a conclusion that the trooper made his
inquiry based on constitutionally valid safety concerns. However, the record in
this case does not support that conclusion, and we therefore do not find it neces-
sary to consider the alternative legal framework for which the state argues or its
application in this case.
432	                                                          State v. Jimenez

	          KISTLER, J., concurring.
	        During a traffic stop, an officer asked defendant if
he had a weapon. The majority holds that the officer’s ques-
tion was not reasonably related to the stop and, as a result,
violated Article I, section 9, of the Oregon Constitution. I
concur in the majority’s opinion but write separately for two
reasons. First, whether the officer’s question was reasonably
related to the stop matters in this case because, if it were
not, then asking the question extended the stop in violation
of the Article I, section 9. See State v. Rodgers/Kirkeby, 347
Or 610, 227 P3d 695 (2010) (considering a similar issue).
Second, the problem in this case is not that the evidence
was insufficient to justify the officer’s question. Rather, the
problem, as I understand the majority opinion, is that the
officer testified that he asks the same question for officer-
safety reasons in every pedestrian stop without regard to
the circumstances of stop, and he did not explain why the
circumstances of this stop caused him to be concerned for
his or anyone else’s safety. With that understanding, I con-
cur in the majority’s opinion.
	         Throughout this litigation, defendant has argued
that the officer’s question unconstitutionally extended the
stop. The state, for its part, does not dispute that, as a tem-
poral matter, the question did extend the stop, and it also
does not dispute that extending a stop beyond the time rea-
sonably necessary to complete it violates Article I, section 9.
See Rodgers/Kirkeby, 347 Or at 627-28 (explaining that the
officers’ questions in both cases extended the stops because
their questions occurred after the traffic stops had been
completed, were unrelated to the stop, and were not inde-
pendently justified).1 The state argues, however, that the offi-
cer’s question about a weapon was reasonably related to the
stop and, as a result, did not extend it. Specifically, relying
	1
       The Court of Appeals observed that Rodgers/Kirkeby is ambiguous as to
when an unrelated question that occurs during a stop will extend the stop in
violation of Article I, section 9. State v. Jimenez, 263 Or App 150, 154-55, 326 P3d
1222 (2014). As I read the opinion in Rodgers/Kirkeby, it holds unsurprisingly
that a stop will continue as long as the officer exercises authority over the suspect
to detain him or her. 347 Or at 628. It also holds that, if an officer asks a question
during a stop that is unrelated to the stop and thus extends the stop beyond the
time reasonably necessary to complete it, extending the stop violates Article I,
section 9. Id. at 627-28.
Cite as 357 Or 417 (2015)	433

on State v. Watson, 353 Or 768, 305 P3d 94 (2013), the state
reasons that questions that are reasonably related to a stop,
by definition, do not extend the stop in violation of Article I,
section 9. See id. at 779-80 (describing reasoning in State v.
Fair, 353 Or 588, 614, 302 P3d 417 (2013)). Rather, questions
that are reasonably related to a stop are part and parcel of
the stop.2 It follows that this case does not require the court
to decide, and the majority does not decide, whether unre-
lated questions that occur during the course of a stop but
that do not extend it—unrelated questions that, as the Court
of Appeals puts it, occur during an “unavoidable lull”—are
permissible under Article I, section 9. Rather, all that the
majority decides is whether the officer’s question was “rea-
sonably related” to the stop. And, because the question was
not reasonably related, it extended the stop in violation of
Article I, section 9. See Rodgers/Kirkeby, 347 Or at 627-28.
	        In considering whether the officer’s question was
reasonably related to the stop, I agree with the majority that
questions regarding weapons that occur during a stop are
not always reasonably related to the stop. Most stops end
without incident, and many stops do not provide a basis for
asking about weapons. In saying that, I do not discount the
risks that officers face in approaching a stopped car whose
occupants are unknown or in stopping pedestrians who
may, for all the officer knows, pose a risk of harm. After all,
a stop is an exercise of coercive authority, and a person who
is stopped may respond aggressively (and unexpectedly) for
that reason alone. The risk increases when the stop occurs at
night, in an isolated place, or in a high-crime area. However,
to say, as the state does, that every stop poses a sufficient
risk of injury to ask about weapons without regard to the
circumstances is a proposition that is difficult to sustain.
	        I also agree with the majority that an officer’s
safety concerns need not be sufficient to justify a search for
weapons under State v. Bates, 304 Or 519, 524, 747 P2d 991

	2
       Of course, questions unrelated to a stop are permissible if the officer rea-
sonably suspects that the suspect has committed another offense and asks about
that offense. See Watson, 353 Or at 785. Additionally, if the encounter does not
rise to the level of a stop, no justification is needed for an “unrelated” question.
See State v. Ashbaugh, 349 Or 297, 308, 244 P3d 360 (2010) (no Article I, section 9,
implications for “mere conversation”).
434	                                                      State v. Jimenez

(1987), before an officer can ask a question about weapons. A
question is not a search. To require the same justification for
both, as defendant would, fails to recognize the difference.
The issue accordingly reduces to when the circumstances
of a particular stop will pose a sufficient risk of harm to
the officer or others present for the officer to conclude that
asking about weapons is reasonably related to the stop. The
answer to that issue will vary with the facts and circum-
stances of each case. Ordinarily, a traffic stop on a freeway
in broad daylight will not provide a reason for an officer
to inquire, as part of the stop, about weapons. However, a
driver may make a furtive gesture, reach under the seat, or
pull over slowly so that the driver or a passenger can secrete
something. See State v. Morgan, 348 Or 283, 290, 230 P3d
928 (2010) (explaining that the officer reasonably seized and
searched the passenger’s purse when she unexpectedly got
out of the car, began acting nervous, and reached into her
purse). Those circumstances can justify, at a minimum, a
question regarding weapons when the officer explains what
it was about the driver’s or passenger’s behavior that was
concerning. See id.
	        In this case, the officer did not stop defendant while
he was driving on the freeway. Rather, defendant was a
pedestrian, and the stop occurred in a part of Portland—
SE 122nd and Division—that the officer testified is “a high
crime area [where] there has been—recently over the past,
there’s been a lot of gang activity,” an assessment that defen-
dant himself confirmed.3 Additionally, defendant’s clothing
was “indicative” of gang affiliation, although the officer could
not say “for sure” that that was case.4 Finally, the baggy
clothes that defendant was wearing were the sort of clothes
in which weapons could be “easily concealed,” and defendant
had taken steps to avoid the officer when he pulled his patrol
	3
       When asked why he was carrying a gun, defendant replied that it “was for
protection.” When asked why he needed protection, defendant said “something
to the effect of the streets are very dangerous or the streets are crazy.” Those
statements are relevant, not because the officer relied on them in assessing the
danger that the area posed, but because defendant’s own statements confirmed
the officer’s independent assessment of the danger.
	4
       The officer explained that he knew that “gang members often will wear a
gray baggy pant and the white shoes,” as defendant was, and he saw “what [he]
thought was a green lanyard, [and he] knew that also to be indicative of some
faction of the Bloods gang.”
Cite as 357 Or 417 (2015)	435

car into a gas station next to the bus stop where defendant
was sitting.5
	         In my view, those circumstances were sufficient to
warrant asking defendant if he had a weapon and did not
depend on impermissible stereotyping.6 The majority does
not hold otherwise. Rather, as I read its opinion, its hold-
ing rests on the absence of any explanation from the officer
why the circumstances of this particular stop raised a safety
concern and why the officer asked about weapons when he
did. On that issue, the officer testified only that he asked
defendant “if he had any weapons on him, which I do for all
contacts on the street with pedestrians, just for—obviously
officer safety reasons.”
	         The officer’s testimony is lacking for two reasons.
First, not only did the officer not explain why the circum-
stances of this stop concerned him, but he explained that he
always asks about weapons in every pedestrian stop without
regard to the circumstances of the stop. Second, the officer
testified that he asked the question “obviously for officer
safety reasons.” “Officer safety” explains the nature of the
officer’s concern. It does not identify the facts that, in his
mind, gave rise to that concern.
	         As I read the majority’s opinion, it holds that, for a
question regarding weapons to be reasonably related to a
stop, an officer must explain why the facts or circumstances
surrounding a stop caused the officer to have reasonable
concerns for the officer’s or other persons’ safety.7 I do not
	5
      The officer testified that he saw defendant cross an intersection “on the
Don’t Walk sign,” turned his car around, and approached a bus stop where defen-
dant was sitting after having crossed the street illegally. The officer testified
that, “[w]hen I pulled in [to the gas station next to the bus stop], he looked over
at me, and immediately got up and began to walk away.”
	6
      Some commentators have noted that the line between profiling and rea-
sonable officer safety concerns can be a fine one. See Caleb Mason, Jay-Z’s 99
Problems, Verse 2: A Close Reading with Fourth Amendment Guidance for Cops
and Perps, 56 St Louis U LJ 567, 577 (2012) (discussing officer’s question about
weapons). In my view, the facts that the officer described in this case reasonably
gave rise to legitimate concerns for officer safety. It may be that lesser facts also
would be sufficient to justify a question concerning weapons, but this case pro-
vides no occasion to decide that issue.
	   7
      In Watson, the court explained that, as a statutory matter, a question must
be reasonably related to the stop and reasonably necessary to carry it out. 353
Or at 777. If a question about weapons is reasonably related to a stop—if the
facts give rise to a sufficient safety concern to ask about weapons—then it almost
436	                                                       State v. Jimenez

disagree with that requirement, and I cannot say that, in
light of the way that the parties argued this case before the
trial court, the trial court’s implicit factual findings provide
that link. On that basis, I concur in the majority’s opinion.
	        Linder and Landau, JJ., join in this concurring
opinion.




automatically follows that the question also will be reasonably necessary to car-
rying out the stop.